                                             Case 5:18-cv-07109-SVK Document 84 Filed 02/11/21 Page 1 of 21




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        DAVID JIMENEZ,                                   Case No. 18-cv-07109-SVK
                                   8                       Plaintiff,
                                                                                             ORDER GRANTING PLAINTIFF'S
                                   9                 v.                                      MOTION FOR COLLECTIVE AND
                                                                                             CLASS CERTIFICATION
                                  10        HAXTON MASONRY, INC.,
                                                                                             Re: Dkt. Nos. 74, 75, 76, 77, 78, 80, 83
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13   I.       INTRODUCTION
                                  14            Plaintiff David Jimenez (“Plaintiff”) brings this lawsuit on behalf of himself and similarly

                                  15   situated former and current employees against Defendant Haxton Masonry, Inc. (“Defendant” or

                                  16   “Haxton”). Dkt. 24 (“First Amended Complaint”). Plaintiff alleges that Defendant failed to pay

                                  17   wages and overtime pay in violation of the Fair Labor Standards Act (“FLSA”), failed to pay

                                  18   travel expenses, including rental cars, gas, meals, and lodging, failed to pay all wages when due,

                                  19   failed to provide accurate itemized statements, a violation under the Private Attorney General Act,

                                  20   and unfair business practices. Id. Before the Court is Plaintiff’s motion for collective and class

                                  21   certification (“Motion”). Dkts. 74, 75.

                                  22            All parties have consented to the jurisdiction of a magistrate judge. Dkts. 13, 20. The

                                  23   Court held a hearing on January 5, 2021. Dkt. 83. After considering the Parties’ submissions,

                                  24   arguments at the hearing, the case file, and relevant law, the Court GRANTS Plaintiff’s motion

                                  25   for collective and class certification for the reasons discussed below.

                                  26   II.      BACKGROUND
                                  27            A.        Factual Background
                                  28            Defendant is a concrete and masonry contractor with a main office and work yard in Yuma
                                          Case 5:18-cv-07109-SVK Document 84 Filed 02/11/21 Page 2 of 21




                                   1   Arizona. Dkts. 76 at 8; 76-2 Declaration of Cassandra Reed (“Reed Decl.”) ¶ 2. From November

                                   2   21, 2014 to present (“the relevant time period”), Haxton work sites, comprising at least 182

                                   3   California construction projects, have been primarily located in Southern California. Dkts. 76 at 8;

                                   4   76-3 Declaration of Cosme Garcia (“Garcia Decl.”) ¶ 5. Haxton has two Divisions: Concrete and

                                   5   Masonry. Dkts. 76 at 9; 76-4 Declaration of Jose Aguayo (“Aguayo Decl.”) ¶ 2. While Concrete

                                   6   Division employees prepare and construct concrete slabs and footings, Masonry Division

                                   7   employees primarily construct masonry walls and barriers. Dkts. 76 at 9; Aguayo Decl. ¶ 2.

                                   8   During the relevant time period, approximately fifty-nine (59) Haxton field workers resided in

                                   9   Arizona and worked on California jobs, consisting of approximately twenty-four (24) Concrete

                                  10   Division employees and approximately thirty-four (34) Masonry Division employees. Dkt. 76 at

                                  11   8-9.

                                  12          B.      Procedural History
Northern District of California
 United States District Court




                                  13          Plaintiff initiated this putative collective and class action in November 2018. Dkt. 1. In

                                  14   the First Amended Complaint, filed in March 2019, Plaintiff pleads the following claims for relief:

                                  15   (1) failure to pay wages and/or overtime in violation of the FLSA pursuant to 29 U.S.C. §§ 201 et

                                  16   seq., 29 U.S.C. § 216(b), 29 U.S.C. §§ 251, et seq., and 29 C.F.R. § 785.39; (2) failure to pay

                                  17   travel expenses in violation of California Labor Code § 2802; (3) failure to pay all wages due in

                                  18   violation of Labor Code §§ 510, 558, 1194, and 1198; (4) failure to pay wages when due in

                                  19   violation of Labor Code §§ 201-203; (5) failure to provide accurate itemized statements in

                                  20   violation of Labor Code § 226; (6) Private Attorney General Act in violation of Labor Code §

                                  21   2699 et seq.; and (7) unfair business practices in violation of Business and Professions Code §

                                  22   17200 et seq. Dkt. 24. In sum, Plaintiff alleges Haxton failed to pay Arizona hourly workers

                                  23   wages and/or overtime for time spent traveling to job sites in California and loading and unloading

                                  24   tools at the Haxton yard. Plaintiff also alleges Haxton failed to reimburse Arizona hourly

                                  25   workers’ lodging expenses incurred during overnight jobs in California.

                                  26          C.      Motion for Certification of a Collective Action and Class Certification
                                  27          On August 21, 2020, Plaintiff filed the instant Motion to certify two FLSA collective

                                  28   actions and a class under Federal Rule of Civil Procedure 23. Dkts. 74, 75. Plaintiff seeks
                                                                                        2
                                          Case 5:18-cv-07109-SVK Document 84 Filed 02/11/21 Page 3 of 21




                                   1   conditional certification of the following FLSA collective actions: “[a]ll hourly workers residing

                                   2   in Arizona who traveled to remote job sites in California; [a]ll hourly workers residing in Arizona

                                   3   who were not paid for loading time at the Haxton yard” from November 21, 2015 to the present.

                                   4   Dkt. 74 at 6-8.

                                   5          Plaintiff also seeks certification under Federal Rule of Civil Procedure 23 of a class of

                                   6   “[a]ll Haxton hourly workers residing in Arizona who incurred lodging expenses for work in

                                   7   California” from November 21, 2014 to the present. Id. at 7-8.

                                   8          Plaintiff seeks appointment of David Jimenez as class representative and Granahan Law,

                                   9   P.C. as class counsel. Id. at 24.

                                  10   III.   EVIDENTIARY OBJECTIONS
                                  11          Plaintiff objects to Defendant’s declarations presented in support of its opposition (Dkt.

                                  12   76), which includes the declarations of Jose Aguayo, Miguel Covarrubias, Francisco Borboa,
Northern District of California
 United States District Court




                                  13   Francisco Montanes, Jesús Carbajal, Benjamin Cornejo, Faustino Peréz García, Jesús Pérez,

                                  14   Rubén Zazueta, Gilberto Contreras, and José U. Acosta. Dkt. 78. Plaintiff asserts that because

                                  15   these witnesses were not specifically identified and disclosed during the discovery phase of

                                  16   litigation, Defendant should not be allowed to use these witnesses to supply evidence here. Id.

                                  17          Defendant responds with a number of arguments, the most compelling of which is that

                                  18   under Rule 26, its Initial Disclosures included additional possible witnesses that are “current and

                                  19   former employees of Defendant Haxton.” Dkt. 80 at 2-3. Defendant points out that Plaintiff also

                                  20   uses this language in identifying “[c]urrent and former employees, supervisors, foremen,

                                  21   managers, shareholders, and owners of Defendant Haxton” as potential witnesses in its

                                  22   disclosures. Id. at 3. Further, Defendant argues that it was not required to provide a supplemental

                                  23   disclosure where the additional information, the specific employees, was made known to Plaintiff

                                  24   during the discovery process and/or in writing. Id. at 2, 6.

                                  25          The Court takes the point that the Parties both included the general category of “current

                                  26   and former employees” of Defendant Haxton. Further, the Parties have engaged in sufficient

                                  27   discovery up to the instant Motion such that Plaintiff cannot say he is surprised that Defendant

                                  28   would submit declarations from these particular employees. Accordingly, Plaintiff’s evidentiary
                                                                                         3
                                          Case 5:18-cv-07109-SVK Document 84 Filed 02/11/21 Page 4 of 21




                                   1   objections to the declarations are OVERRULED.

                                   2   IV.     COLLECTIVE ACTION
                                   3           Plaintiff seeks certification of FLSA actions for “[a]ll hourly workers residing in Arizona

                                   4   who traveled to remote job sites in California; [a]ll hourly workers residing in Arizona who were

                                   5   not paid for loading time at the Haxton yard” from November 21, 2015 to the present. Dkt. 74 at

                                   6   6-8.

                                   7           A.      Legal Standard
                                   8           Under the FLSA, an employee may bring a collective action on behalf of other “similarly

                                   9   situated” employees. 29 U.S.C. § 216(b). “[P]articipation in the collective action is a statutory

                                  10   ‘right’ held equally and individually by each party plaintiff, whether originally appearing in the

                                  11   complaint or later opting in.” Campbell v. City of Los Angeles, 903 F.3d 1090, 1108 (9th Cir.

                                  12   2018) (citing 29 U.S.C. § 216(b)). The Ninth Circuit noted that “neither the FLSA nor the case
Northern District of California
 United States District Court




                                  13   law of this circuit offers much express guidance on collective action practice” and attempted to

                                  14   clarify the proper procedure for collective actions. Id.

                                  15                   1.      Two-Stage Approach
                                  16           “First, at or around the pleading stage, plaintiffs will typically move for preliminary

                                  17   certification,” which “refers to the dissemination of notice to putative collective members,

                                  18   conditioned on a preliminary determination that the collective as defined in the complaint satisfies

                                  19   the ‘similarly situated’ requirement of section 216(b).” Id. at 1109. At this early stage, the

                                  20   Court’s analysis is “typically focused on a review of the pleadings but may sometimes be

                                  21   supplemented by declarations or limited other evidence.” Id. (citation omitted). The level of

                                  22   consideration at this stage is “lenient” and “loosely akin to a plausibility standard, commensurate

                                  23   with the stage of the proceedings.” Id. (citations omitted); see also Rivera v. Saul Chevrolet, Inc.,

                                  24   No. 16-cv-05966-LHK, 2017 WL 3267540, at *3 (N.D. Cal. July 31, 2017) (“The standard for

                                  25   certification at this stage is a fairly lenient one that typically results in certification.”) (internal

                                  26   quotation marks and citation omitted). If preliminary certification is granted, then a court-

                                  27   approved notice would be disseminated to the putative collective action members. Campbell, 903

                                  28   F.3d at 1101. “In contrast to class actions pursuant to Rule 23 of the Federal Rules of Civil
                                                                                             4
                                          Case 5:18-cv-07109-SVK Document 84 Filed 02/11/21 Page 5 of 21




                                   1   Procedure, potential members of a collective action under the FLSA must ‘opt in’ to the suit by

                                   2   filing a written consent with the court in order to benefit and be bound by a judgment.” Rivera,

                                   3   2017 WL 3267540, at *2 (citations omitted).

                                   4           “[T]he second stage will come at or after the close of relevant discovery,” when “[t]he

                                   5   employer can move for ‘decertification’ of the collective action for failure to satisfy the ‘similarly

                                   6   situated’ requirement in light of the evidence produced to that point.” Campbell, 903 F.3d at 1109

                                   7   (citations omitted). It is at this time when “[t]he district court will then take a more exacting look

                                   8   at the plaintiffs’ allegations and the record.” Id. “Because of its purpose and timing,

                                   9   decertification can resemble a motion for partial summary judgment on the ‘similarly situated’

                                  10   question, and may be combined with cross-motions for summary judgment.” Id. at 1109-10

                                  11   (citations omitted). At this time, “the plaintiff bears a heavier burden” and is “subject to a stricter

                                  12   standard.” Id. at 1117-18; Rivera, 2017 WL 3267540, at *3 (“It is at this second stage that the
Northern District of California
 United States District Court




                                  13   Court makes a factual determination about whether the opt-in plaintiffs are actually similarly

                                  14   situated…”). “[A]s a general rule, [this] two-step process, culminating in a decertification motion

                                  15   on or after the close of relevant discovery, has the advantage of ensuring early notice of plausible

                                  16   collective actions, then eliminating those whose promise is not borne out by the record.”

                                  17   Campbell, 903 F.3d at 1110.

                                  18                   2.      “Similarly Situated” Requirement
                                  19           “There is no established definition of the FLSA’s ‘similarly situated’ requirement, nor is

                                  20   there an established test for enforcing it.” Id. at 1111 (citation omitted). The Ninth Circuit

                                  21   observed two approaches to the “similarly situated” requirement and concluded “that party

                                  22   plaintiffs must be alike with regard to some material aspect of their litigation.” Id. at 1114. “If

                                  23   the party plaintiffs’ factual or legal similarities are material to the resolution of their case,

                                  24   dissimilarities in other respects should not defeat collective treatment.” Id. Indeed, “what matters

                                  25   is not just any similarity between party plaintiffs, but a legal or factual similarity material to the

                                  26   resolution of the party plaintiffs’ claims, in the sense of having the potential to advance these

                                  27   claims, collectively, to some resolution.” Id. at 1115. “Plaintiffs bear the burden of showing that

                                  28   the plaintiffs are ‘similarly situated’ for purposes of § 216(b).” Sandoval Ortega v. Aho
                                                                                           5
                                          Case 5:18-cv-07109-SVK Document 84 Filed 02/11/21 Page 6 of 21




                                   1   Enterprises, Inc., No. 19-cv-00404-DMR, 2020 WL 4584227, at *11 (N.D. Cal. Aug. 10, 2020)

                                   2   (citation omitted). “Courts have held that conditional certification requires only that plaintiffs

                                   3   make substantial allegations that the putative class members were subject to a single illegal policy,

                                   4   plan or decision.” Id. (citation omitted). Further, “[t]he fact that a defendant submits competing

                                   5   declarations will not as a general rule preclude conditional certification.” Rabin v.

                                   6   PricewaterhouseCoopers LLP, 16-cv-02276-JST, 2019 WL 9078785, at *2 (N.D. Cal. Apr. 5,

                                   7   2019) (citations omitted). Competing declarations would create a “he-said-she-said situation” and

                                   8   while “defendant’s evidence [may] later negate the plaintiff’s claims, [] that should not bar

                                   9   conditional certification at the first stage.” Coates v. Farmers Group, Inc., No. 15-cv-01913-

                                  10   LHK, 2015 WL 8477918, at *8 (N.D. Cal. Dec. 9, 2015) (citing Escobar v. Whiteside Const.

                                  11   Corp., No. C 08-01120 WHA, 2008 WL 3915715, at *4 (N.D. Cal. Aug. 21, 2008)).

                                  12          B.      Analysis
Northern District of California
 United States District Court




                                  13                  1.      The Notice-Stage Standard Applies
                                  14          Defendant contends that the stricter “second tier” scrutiny is warranted and should apply in

                                  15   this case because substantial discovery and litigation has occurred. Dkt. 76 at 14. Specifically,

                                  16   Defendant indicates that the parties have “propound[ed] interrogatories, document requests and

                                  17   requests for admissions, produc[ed] thousands of pages of documents and depos[ed] six

                                  18   individuals” and litigated a motion to dismiss and a motion for partial summary judgment. Id.;

                                  19   Dkt. 76-1 Declaration of Michael M. Freeland ¶ 3. Further, Defendant argues that the Court’s

                                  20   extension of time to conduct further discovery has elapsed. Dkt. 76 at 14. Plaintiff argues that the

                                  21   “first tier” scrutiny should apply. Dkt. 77 at 2. Plaintiff contends that discovery is not yet closed,

                                  22   as the Court’s previous order set a deadline for pre-class certification fact discovery. Id. at 3.

                                  23   Further, Plaintiff contends that “[i]f certification is granted, then discovery would resume,

                                  24   including fact discovery and expert discovery.” Id.

                                  25          In Coates, the court reasoned that courts in this Circuit “routinely reject defendants’

                                  26   requests to apply heightened scrutiny before the close of discovery and hold that the first-stage

                                  27   analysis applies until the close of discovery.” 2015 WL 8477918, at *7. “[S]kipping to the

                                  28   second-stage standard not only requires the court to evaluate an incomplete factual record — it
                                                                                          6
                                          Case 5:18-cv-07109-SVK Document 84 Filed 02/11/21 Page 7 of 21




                                   1   interferes with the future completion of that record.” Id. Here, while some discovery has been

                                   2   conducted, the Court agrees with Plaintiff’s assertion that discovery has not been completed. See

                                   3   Campbell, 903 F.3d at 1117 (“Decertification . . . comes after relevant discovery is complete . . .”)

                                   4   (emphasis added); Rivera, 2017 WL 3267540, at *3 (“Once discovery is complete, and the case is

                                   5   ready to be tried, the party opposing collective action certification may move to decertify the

                                   6   collective action.”) (citation omitted). Defendant may move to decertify the class after discovery

                                   7   is closed. Further, no formal solicitation has been sent to potential class members. Courts in this

                                   8   Circuit have reasoned that bypassing the notice-stage “[may] deprive some plaintiffs of a

                                   9   meaningful opportunity to participate.” Coates, 2015 WL 8477918, at *7 (citation omitted).

                                  10   “Measured against these dangers, delaying the second stage analysis risks little harm to defendant,

                                  11   who will be free to move for decertification once the factual record has been finalized and the time

                                  12   period for opting in has expired.” Id. (internal quotation marks and citation omitted).
Northern District of California
 United States District Court




                                  13   Accordingly, the Court finds that the notice-stage standard applies in this case.

                                  14                  2.      “Similarly Situated”
                                  15          As noted above, Plaintiff seeks certification of “[a]ll hourly workers residing in Arizona

                                  16   who traveled to remote job sites in California; [a]ll hourly workers residing in Arizona who were

                                  17   not paid for loading time at the Haxton yard” from November 21, 2015 to the present. Dkt. 74 at

                                  18   6-8. Plaintiff argues that he satisfies the “similarly situated” standard under the “first tier”

                                  19   scrutiny. Dkts. 74 at 15; 77 at 3. The Court turns to the two claims in turn below.

                                  20                          a.      Travel Time Claims
                                  21          Defendant contends that Plaintiff’s prospective collective class members are dissimilar

                                  22   because they are subject to different company practices and procedures regarding their work sites

                                  23   commutes and have different work and commute experiences. Dkt. 76 at 15-16, 23. Defendant

                                  24   argues that the Concrete Division work crews would often opt to meet and leave from the Haxton

                                  25   yard on the Company trucks and were allowed to place their tool/belongings on the company

                                  26   truck. Id. at 15-16. In contrast, Masonry employees would usually opt to drive directly to the

                                  27   California work site, did not ride on the departing Company trucks from the yard, and did not

                                  28   place their tools on the trucks. Id. Further, Defendant contends that the separate divisions did not
                                                                                          7
                                           Case 5:18-cv-07109-SVK Document 84 Filed 02/11/21 Page 8 of 21




                                   1   necessarily work together at the same times or locations and did not travel to their respective job

                                   2   sites together. Id. at 16. Additionally, Defendant contends that Plaintiff provides no signed

                                   3   declarations other than his own, guesses the class size based on turnover, provides no evidence

                                   4   that employees met at the yard before traveling to California, and provides no records for his site

                                   5   work hours, cars he rented for work, and his travel time for the California projects. Id. at 14-15.

                                   6          Plaintiff contends that the putative collective class meets the initial threshold for

                                   7   certification. Dkt. 74 at 15. Plaintiff argues that Haxton has a “uniform policy” of not paying

                                   8   regular field workers for travel time, which is evidenced in written discovery, depositions,

                                   9   workers’ declarations, and Defendant’s opposition. Id.; Dkt. 77 at 3. Plaintiff contends that the

                                  10   evidence supports the “uniform policy” because it shows that the workers would meet at the

                                  11   Haxton yard, load trucks at the yard, and then travel to remote job sites. Dkt. 77 at 3.

                                  12          As a preliminary matter, the Court reiterates that it is applying the notice-stage standard to
Northern District of California
 United States District Court




                                  13   determine whether Plaintiff satisfies FLSA’s “similarly situated” requirement for the reasons set

                                  14   forth above. Defendant argues that in Rivera, the Court determined that even when applying the

                                  15   “more lenient first-step analysis,” Plaintiff did not satisfy his burden of showing that conditional

                                  16   certification of the putative collective action is appropriate. 2017 WL 3267540, at *5. The court

                                  17   stated that the plaintiff did not identify a “single decision, policy, or plan” and failed to provide

                                  18   any evidence that anyone but plaintiff worked unpaid overtime or that whatever decision, policy,

                                  19   or plan exists extended to all defendants and their dealerships. Id. (citing Kress v.

                                  20   PricewaterhouseCoopers, LLP, 263 F.R.D. 623, 629 (E.D. Cal. 2009)).

                                  21          The Court does not find Rivera persuasive here. In contrast to Rivera, Plaintiff asserts a

                                  22   “single decision, policy, or plan” — Haxton does not pay its regular field workers for travel time.1

                                  23   Dkt. 74 at 15. Significantly, this practice is acknowledged by key defense witnesses Mr. Haxton,

                                  24   Ms. Reed, and Mr. Lopez. Dkts. 74-2 Deposition of Steve Haxton (“Haxton Depo.”) 13:11-13;

                                  25   74-2 Deposition of Cassandra Reed (“Reed Depo.”) 61:13-15, 64:2-18, 66:5-7, 71:11-15; 74-2

                                  26

                                  27   1
                                         If an hourly worker drove a Haxton truck to a job site, they would have been paid for travel
                                  28   hours. Dkt. 74-2 Deposition of Steve Haxton (“Haxton Depo.”) 14:2-5. However, Plaintiff
                                       alleges Haxton’s “normal practice” was to not pay for travel time. Dkt. 74 at 8 n.1.
                                                                                        8
                                          Case 5:18-cv-07109-SVK Document 84 Filed 02/11/21 Page 9 of 21




                                   1   Deposition of Gabriel Rosales Lopez (“Lopez Depo.”) 23:13-17, 36:19-23. Plaintiff attests to the

                                   2   practice as well. Dkts. 74-2 Deposition of David Jimenez (“Jimenez Depo.”) 56:13-57:21, 89:25-

                                   3   90:3; 74-4 Declaration of David Jimenez (“Jimenez Decl.”) ¶¶ 5, 7-8. Further, unlike the plaintiff

                                   4   in Rivera who could provide no evidence that any decision, policy, or plan extended to all

                                   5   defendants and their dealerships, Plaintiff in this matter is a percipient witness who personally

                                   6   observed and experienced meeting with other workers at the Haxton yard before traveling to

                                   7   various job sites without pay for travel time. See Hernandez v. Dutton Ranch, No. 19-cv-00817-

                                   8   EMC, 2020 WL 1274908, at *2 (N.D. Cal. Mar. 17, 2020).

                                   9          Further, there is documentary evidence of travel time incurred when the employees went to

                                  10   California job sites. Plaintiff presents an index of specific California job sites (Dkt. 74-2 Exhibit

                                  11   (“Ex.”) G Job Sites) and a list of the job site codes to identify each job site (Dkt. 74-2 Ex. H Job

                                  12   Site Codes). Dkt. 74 at 12. These codes appear on the payroll records for each worker. Id.; Reed
Northern District of California
 United States District Court




                                  13   Depo. 20:3-11; 22:8-15; 23:19-28:19. Additionally, the foremen collected hours from the field

                                  14   workers and filled out a daily hour sheet and a weekly travel time sheet. Dkt. 74 at 13; Reed Depo

                                  15   34:3-36:15. From these documents, it appears that Plaintiff can calculate unpaid travel hours for

                                  16   himself and others. Id. at 13.

                                  17          The Court does not find Defendant’s arguments regarding the distinctions between the

                                  18   Concrete and Masonry workers to be persuasive at this stage of the litigation. While Defendant

                                  19   presents evidence that there may be distinctions between the two divisions, the putative collective

                                  20   action members are alike with regard to a material aspect of their litigation: employees, whether

                                  21   Concrete or Masonry workers, who traveled to remote job sites in California may be entitled to

                                  22   compensation. To prove his claim, Plaintiff puts forth three theories of recovery, arguing that one

                                  23   or more cover all affected employees. Dkt. 74 at 17-18. First, Plaintiff argues that “work began

                                  24   when Plaintiff and his coworkers arrived at the Haxton yard” because “they had to bring their tools

                                  25   and equipment to the yard to transport them on company trucks.” Id. at 18. Second, Plaintiff

                                  26   asserts that their overnight work is compensable under 29 C.F.R. § 785.39, which states that

                                  27   “[t]ravel away from home is clearly worktime when it cuts across the employee’s workday.” Id. at

                                  28   16, 18. Third, Plaintiff argues that the travel time is “all in a day’s work” Id. (citing 29 C.F.R. §
                                                                                          9
                                         Case 5:18-cv-07109-SVK Document 84 Filed 02/11/21 Page 10 of 21




                                   1   785.38). At the least the second and third theories would cover all workers, regardless of the

                                   2   distinctions Defendants call out as to the Masonry Division. The Court is also not persuaded by

                                   3   Defendant’s argument that the two divisions did not always work together at the same times or

                                   4   locations and did not travel to their respective job sites together. Individualized issues do not

                                   5   defeat preliminary certification. See Hernandez, 2020 WL 1274908, at *2. At this initial stage,

                                   6   the Court finds that Plaintiff has presented plausible evidence that the putative collective action

                                   7   members are “similarly situated.” See Senne v. Kansas City Royals Baseball Corp., 934 F.3d 918,

                                   8   949 (9th Cir. 2019) (“These are similar issues of law or fact material to the disposition of their

                                   9   FLSA claims, thus making plaintiffs similarly situated.”) (internal quotation marks and citation

                                  10   omitted).

                                  11                          b.      Loading and Unloading Time Claims
                                  12          Defendant contends that because the Masonry Division workers and some Concrete
Northern District of California
 United States District Court




                                  13   Division workers do not travel to the Haxton yard when commuting to a California project,

                                  14   Plaintiff’s assertion that Haxton has a “uniform practice” of not paying for loading and unloading

                                  15   time is inaccurate. Dkt. 76 at 23. Defendant also argues that workers were “typically not required

                                  16   to load anything.” Id. Defendant also contends that this Court lacks subject matter jurisdiction

                                  17   based on the claims as described in Plaintiff’s First Amended Complaint. Id. at 24. Defendant

                                  18   argues that Plaintiff’s loading and unloading claims are de minimus and/or voluntary. Id. at 25.

                                  19   Finally, Defendant argues that this claim would be better served on an individual basis in an

                                  20   Arizona state court rather than as a collective action here because all parties reside in Arizona and

                                  21   an Arizona state court would “presumably be more familiar with the potential application of

                                  22   Arizona state law.” Id. at 26-27.

                                  23          Plaintiff contends that Haxton admits it did not pay its workers — any workers — for

                                  24   loading time at the Haxton yard before and after work trips. Dkt. 74 at 16. Plaintiff contends that

                                  25   the evidence supports this “uniform policy” because it shows that the workers would meet at the

                                  26   Haxton yard, load trucks at the yard, and then travel to remote job sites. Dkt. 77 at 3; Haxton

                                  27   Depo. 50:4-9; Lopez Depo. 26:1-17, 64:17-21; Jimenez Depo. 29:17-22, 69:9-12, 100:8-10,

                                  28   100:25-101:6. Plaintiff also argues that he pled claims for “reporting to a meeting place to receive
                                                                                         10
                                         Case 5:18-cv-07109-SVK Document 84 Filed 02/11/21 Page 11 of 21




                                   1   instructions or to perform other work there, to pick up and to carry tools.” Dkt. 77 at 5. Further,

                                   2   Plaintiff contends that his claim for loading and unloading time came out during discovery when

                                   3   Mr. Lopez and Mr. Haxton testified that workers would load trucks and tools and materials before

                                   4   heading to job sites. Id.

                                   5          As reasoned above, the Court does not find Defendant’s assertion that Plaintiff’s proposed

                                   6   collective class has dissimilar factual and employment settings to be persuasive at this stage of the

                                   7   litigation. Plaintiff is asserting that he and the putative collective action members are “similarly

                                   8   situated” with regard to a material aspect of their litigation — that they were not paid for loading

                                   9   and unloading time at the Haxton yard, which is an “integral part of and indispensable to their

                                  10   principal activities,” pursuant to 29 C.F.R. § 785.38. Dkts. 74 at 19; 77 at 5. Plaintiff asserts that

                                  11   “[t]he loading time would have occurred immediately before the travel and immediately after and

                                  12   can be categorized as ‘part of the day’s work.’” Dkt. 77 at 5. “[T]he notice-stage is not the
Northern District of California
 United States District Court




                                  13   appropriate time to evaluate the merits of [Plaintiff’s] claim.” Coates, 2015 WL 8477918, at * 11.

                                  14   Accordingly, Defendant’s argument that Plaintiff’s loading and unloading claims are de minimus

                                  15   and/or voluntary does not undermine Plaintiff’s assertion that they were not paid for loading time

                                  16   at the Haxton yard due to Haxton’s policies. The evidence provided by Plaintiff is sufficient to

                                  17   show a “single decision, policy, or plan” that affects all of the putative collective action members.

                                  18   See Kress, 263 F.R.D. at 629.

                                  19          Defendant cites to Smith v. Aztec Well Servicing Co. in support of its subject matter

                                  20   jurisdiction argument, where plaintiffs failed to allege anything in the complaint “to support a

                                  21   claim based on time spent in pre-shift safety meetings at the well site or in changing into and out

                                  22   of specialized safety gear.” 462 F.3d 1274, 1284 (10th Cir. 2006); Dkt. 76 at 24. In the First

                                  23   Amended Complaint, Plaintiff alleges that they had to gather tools before going to the job sites.

                                  24   Dkt. 24 ¶¶ 16, 41, 42. The Court finds that this claim is sufficient under notice pleading in the

                                  25   First Amended Complaint.

                                  26          Further, the Court finds that exercising pendent jurisdiction over the FLSA claim for the

                                  27   hourly workers residing in Arizona who were not paid for loading time at the Haxton yard is

                                  28   appropriate here. See Chavez v. Stellar Management Group VII LLC, No. 19-cv-1353-JCS, 2020
                                                                                         11
                                         Case 5:18-cv-07109-SVK Document 84 Filed 02/11/21 Page 12 of 21




                                   1   WL 4505482 at *10 (N.D. Cal. Aug. 5, 2020) (determining pendent jurisdiction would “best serve

                                   2   the interests of judicial economy, avoidance of piecemeal litigation, and overall convenience of

                                   3   the parties” and “the goals that the Ninth Circuit articulated in adopting pendent jurisdiction

                                   4   comport with the goals of the FLSA”) (internal quotation marks and citation omitted).

                                   5   Additionally, while damages may inevitably be individualized, “just as the need for individualized

                                   6   damage calculations is insufficient to defeat Rule 23 certification, individual damages amounts

                                   7   cannot defeat collective treatment under the more forgiving standard for FLSA collective

                                   8   certification.” Senne, 934 F.3d at 950 (citing Campbell, 903 F.3d at 1117). The Ninth Circuit

                                   9   indicates that “because the FLSA is a remedial statute, it must be interpreted broadly.” Id.

                                  10   (quoting Lambert v. Ackerley, 180 F.3d 997, 1003 (9th Cir. 1999)). Accordingly, at this initial

                                  11   stage, the Court finds that Plaintiff has presented plausible evidence that the putative collective

                                  12   action members are “similarly situated.”
Northern District of California
 United States District Court




                                  13   V.        CLASS CERTIFICATION
                                  14             Plaintiff seeks certification of a class of all Haxton hourly workers residing in Arizona who

                                  15   incurred lodging expenses for work in California from November 21, 2014 to the present. Dkt. 74

                                  16   at 7-8.

                                  17             A.     Legal Standard
                                  18             The Court has the discretion to grant or deny class certification under Federal Rule of Civil

                                  19   Procedure 23. Zinser v. Accufix Research Inst., Inc., 253 F.3d 1180, 1186 (9th Cir. 2001).

                                  20   “Where appropriate, the district court may redefine the class, see Penk v. Oregon State Bd. of

                                  21   Higher Educ., 816 F.2d 458, 467 (9th Cir.1987), may excise portions of a plaintiffs [sic] class

                                  22   allegations, and may even decertify the class.” Armstrong v. Davis, 275 F.3d 849, 871 n.28 (9th

                                  23   Cir. 2001), abrogated on other grounds by Johnson v. California, 543 U.S. 499, 125 S.Ct. 1141,

                                  24   160 L.Ed.2d 949 (2005), as recognized in B.K. by next friend Tinsley v. Snyder, 922 F.3d 957, 974

                                  25   (9th Cir. 2019).

                                  26             Rule 23 is a two-prong test. First, Rule 23(a) provides that a class may only be certified if:

                                  27   “(1) the class is so numerous that joinder of all members is impracticable; (2) there are questions

                                  28   of law or fact common to the class; (3) the claims or defenses of the representative parties are
                                                                                           12
                                         Case 5:18-cv-07109-SVK Document 84 Filed 02/11/21 Page 13 of 21




                                   1   typical of the claims or defenses of the class; and (4) the representative parties will fairly and

                                   2   adequately protect the interests of the class.” Fed. R. Civ. P. 23(a). These four requirements are

                                   3   commonly referred to as “numerosity,” “commonality,” “typicality,” and “adequacy.” If all four

                                   4   prerequisites of Rule 23(a) are satisfied, the Court must then turn to the requirements of Rule

                                   5   23(b). Rule 23(b) requires the plaintiff to “satisfy through evidentiary proof at least one of Rule

                                   6   23(b)’s provisions.” Comcast Corp. v. Behrend, 569 U.S. 27, 33, 133 S.Ct. 1426, 185 L.Ed.2d

                                   7   515 (2013). In this case, Plaintiff seeks certification pursuant to Rule 23(b)(3), which permits

                                   8   certification of cases where “the court finds that the questions of law or fact common to class

                                   9   members predominate over any questions affecting only individual members, and that a class

                                  10   action is superior to other available methods for fairly and efficiently adjudicating the

                                  11   controversy.” Fed. R. Civ. P. 23(b)(3).

                                  12          The party seeking class certification bears the burden of proof in demonstrating that it has
Northern District of California
 United States District Court




                                  13   satisfied all four Rule 23(a) prerequisites and that their class lawsuit falls within one of the three

                                  14   types of actions permitted under Rule 23(b). Zinser, 253 F.3d at 1186. The failure to meet “any

                                  15   one of Rule 23’s requirements destroys the alleged class action.” Rutledge v. Elec. Hose &

                                  16   Rubber Co., 511 F.2d 668, 673 (9th Cir. 1975). Consequently, when considering whether to

                                  17   certify a class under Rule 23, district courts must perform “a rigorous analysis” to ensure that Rule

                                  18   23(a) has been satisfied. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350-51, 131 S.Ct. 2541,

                                  19   180 L.Ed.2d 374 (2011). This “rigorous analysis” may require a court “to probe behind the

                                  20   pleadings before coming to rest on the certification question.” Sandoval v. M1 Auto Collisions

                                  21   Ctrs., 309 F.R.D. 549, 560 (N.D. Cal. 2015) (quoting Gen. Tel. Co. v. Falcon, 457 U.S. 147, 160,

                                  22   102 S.Ct. 2364, 72 L.Ed.2d 740 (1982)). A court’s analysis of the certification question “will

                                  23   entail some overlap with the merits of the plaintiff’s underlying claim,” and “a district court must

                                  24   consider the merits if they overlap with the Rule 23(a) requirements.” Wal-Mart, 564 U.S. at 351;

                                  25   Ellis v. Costco Wholesale Corp., 657 F.3d 970, 981 (9th Cir. 2011). The Court must resolve

                                  26   factual disputes as “necessary to determine whether there was a common pattern and practice that

                                  27   could affect the class as a whole.” Ellis, 657 F.3d at 983. When resolving such factual disputes in

                                  28   the context of a motion for class certification, district courts must consider “the persuasiveness of
                                                                                          13
                                         Case 5:18-cv-07109-SVK Document 84 Filed 02/11/21 Page 14 of 21




                                   1   the evidence presented.” Id. at 982. “Because the early resolution of the class certification

                                   2   question requires some degree of speculation, however, all that is required is that the Court form a

                                   3   ‘reasonable judgment’ on each certification requirement. In formulating this judgment, the Court

                                   4   may properly consider both the allegations of the class action complaint and the supplemental

                                   5   evidentiary submissions of the parties.” In re Citric Acid Antitrust Litig., No. 95–1092, C–95–

                                   6   2963 FMS, 1996 WL 655791, at *2 (N.D. Cal. Oct. 2, 1996) (citing Blackie v. Barrack, 524 F.2d

                                   7   891, 900-01 (9th Cir. 1975)).

                                   8          B.      Analysis
                                   9                  1.      Rule 23 (a) Requirements
                                  10                          a.       Numerosity
                                  11          Rule 23(a) requires each proposed class to be “so numerous that joinder of all members is

                                  12   impracticable.” Fed. R. Civ. P. 23(a)(1). Plaintiffs need not state an exact number to meet the
Northern District of California
 United States District Court




                                  13   threshold requirements of Rule 23. Rather, the rule “requires examination of the specific facts of

                                  14   each case and imposes no absolute limitations.” Gen. Tel. Co. v. Equal Emp’t Opportunity

                                  15   Comm'n, 446 U.S. 318, 330, 100 S.Ct. 1698, 64 L.Ed.2d 319 (1980). A class or subclass with

                                  16   more than forty members “raises a presumption of impracticability [of joinder] based on numbers

                                  17   alone.” Hernandez v. Cnty. of Monterey, 305 F.R.D. 132, 152-53 (N.D. Cal. 2015). Conversely,

                                  18   fewer than twenty proposed class members generally does not show impracticability of joinder.

                                  19   See Ehret v. Uber Techs., Inc., 148 F. Supp. 3d 884, 890 (N.D. Cal. 2015).

                                  20          For proposed classes that fall into the “gray area” between twenty and forty class members,

                                  21   “courts must consider factors other than class size,” including: “(1) the judicial economy that will

                                  22   arise from avoiding multiple actions; (2) the geographic dispersion of members of the proposed

                                  23   class; (3) the financial resources of those members; (4) the ability of the members to file individual

                                  24   suits; and (5) requests for prospective relief that may have an effect on future class members.”

                                  25   Sandoval, 309 F.R.D. at 562. The third and fourth factors, which are often analyzed together,

                                  26   include consideration of “the economic status of the class members; the size of their claims; and

                                  27   other relevant factors, such as confinement and mental handicaps.” Lil’ Man in Boat, Inc. v. City

                                  28   and Cnty. of San Francisco, No. 17-cv-00904-JST, 2019 WL 125905, at *5 (N.D. Cal. Jan. 8,
                                                                                        14
                                           Case 5:18-cv-07109-SVK Document 84 Filed 02/11/21 Page 15 of 21




                                   1   2019) (citing 32B Am. Jur. 2d Federal Courts § 1506). “In analyzing these factors, a court may

                                   2   make common-sense assumptions and reasonable inferences.” The Civil Rights Educ. &

                                   3   Enforcement Ctr. v. RLJ Lodging Trust, No. 15–cv–0224–YGR, 2016 WL 314400, at *6 (N.D.

                                   4   Cal. Jan. 25, 2016) (citations omitted).

                                   5           Plaintiff contends that “[t]he numbers are above the threshold for numerosity, as the class

                                   6   size will be 40 to 50 members.” Dkt. 74 at 22. Plaintiff contends that Haxton had a policy of not

                                   7   paying for regularly hourly field workers’ lodging on overnight work trips. Dkt. 77 at 6. In

                                   8   support of the numerosity argument, Plaintiff again points to acknowledgements by key defense

                                   9   witnesses. Mr. Steve Haxton, the President of Haxton, indicates that Haxton’s policy for

                                  10   overnight jobs was to pay for foremen’s lodging, but not for non-foreman workers.2 Haxton

                                  11   Depo. 32:14-20, 33:5-9. Foremen would have discretion to decide whether to stay overnight and

                                  12   Mr. Haxton would approve the requests. Id. at 31:24-32:6, 45:23-46:22. Ms. Cassandra Reed,
Northern District of California
 United States District Court




                                  13   Office Manager for Haxton, confirms that Mr. Haxton would approve foremen’s requests to stay at

                                  14   a hotel on overnight jobs, and Haxton directly paid for the hotels for the foremen. Reed Depo.

                                  15   60:9-12, 68:11-18, 73:3-74:9. Mr. Gabriel Rosales Lopez, Mr. David Jimenez, and Mr. Sergio

                                  16   Ruiz Duarte also confirm that Haxton paid foremen’s hotels during overnight jobs, and non-

                                  17   foremen employees would either stay with the foreman or get a room in groups and pay for it

                                  18   themselves. Lopez Depo. 17:8-18:2; Jimenez Depo. 99:7-20; Deposition of Sergio Ruiz Duarte

                                  19   (“Duarte Depo.”) 10:17-23; Jimenez Decl. ¶ 6. Finally, Plaintiff points to Ms. Reed’s deposition,

                                  20   where she stated that Haxton’s full-time field workers based in Arizona fluctuated from 20-40

                                  21   employees at any time from 2014 to the time of her deposition. Reed Depo. 13:24-14:17.

                                  22           Plaintiff also points to business records to support the contention that numerosity is

                                  23   satisfied, including an index of specific California job sites, the job site acronym list by code, and

                                  24   payroll summaries for each putative class member. Dkt. 74-2 Exs. F, G, and H; Reed Depo. 20:3-

                                  25   11, 21:2-16, 21:23-22:15, 27:2-9. At the hearing, Plaintiff argued that while he did not receive

                                  26

                                  27   2
                                        Mr. Haxton and Ms. Reed both indicated that Haxton began paying for hotels for non-foremen at
                                  28   some job sites as an incentive when it was hard to find workers. Haxton Depo. 38:6-40:4; Reed
                                       Depo. 66:8-25, 67:7-12.
                                                                                       15
                                         Case 5:18-cv-07109-SVK Document 84 Filed 02/11/21 Page 16 of 21




                                   1   hotel receipts in discovery, when foremen would make the decision to stay overnight, the non-

                                   2   foremen hourly workers would follow that decision. See Dkts. 74 at 28; 77 at 7 (citing Haxton

                                   3   Depo. 31:24-32:1-6). Additionally, Plaintiff argues that the weekly and daily time sheets would

                                   4   also show the attendance at the job sites. Dkts. 74 at 26; 77 at 7. In sum, these records taken

                                   5   together will show the number of employees who incurred hotel expenses at those overnight job

                                   6   sites. Dkt. 74 at 27.

                                   7          Defendant argues that Plaintiff has failed to introduce evidence of a numerous class. Dkt.

                                   8   76 at 28. At the hearing, Defendant contended that there is essentially no evidence of Plaintiff

                                   9   specifically incurring any hotel costs. Further, Defendant argues that Plaintiff, as a Concrete

                                  10   Division worker, cannot represent employees in the Masonry Division because that division

                                  11   handles travel issues differently. Id. Defendant contends that “[m]asonry workers typically

                                  12   shared a hotel room; two to a room” while “[c]oncrete workers shared 3-4 to [sic.] room.” Id.
Northern District of California
 United States District Court




                                  13   Defendant concludes that Plaintiff “can only truly represent the 24 Concrete Division workers.”

                                  14   Id.

                                  15          In his reply, Plaintiff argues that Defendant is creating a false division between the

                                  16   Masonry and Concrete workers because the policy to not pay for regular hourly field workers’

                                  17   lodging on overnight work trips was an “across the board” policy. Dkt. 77 at 6. The Court agrees,

                                  18   as Plaintiff is alleging Haxton has a policy of not paying for the hourly field workers’ lodging on

                                  19   overnight work trips. Indeed, Mr. Haxton’s deposition testimony discussing this policy does not

                                  20   distinguish between the Masonry and Concrete workers. Haxton Depo. 33:5-9.

                                  21          Given the evidence that Plaintiff has presented, the Court disagrees with Defendant’s

                                  22   assertion that there is essentially no evidence Plaintiff incurred any hotel costs. The depositions

                                  23   indicate that Haxton’s policy was to not pay for the non-foreman employees’ hotel rooms. Haxton

                                  24   Depo. 32:14-20, 33:5-9. Several employees testified that non-foremen employees did not get

                                  25   reimbursed for their hotel expenses. Lopez Depo. 17:8-18:2; Jimenez Depo. 99:7-20; Duarte

                                  26   Depo. 10:17-23; Jimenez Decl. ¶ 6. Further, while Plaintiff has the burden of demonstrating there

                                  27   are in fact sufficiently numerous parties, Defendant itself indicates that 24 Concrete Division

                                  28   employees and 34 Masonry Division employees may have incurred lodging expenses for work in
                                                                                        16
                                         Case 5:18-cv-07109-SVK Document 84 Filed 02/11/21 Page 17 of 21




                                   1   California. Dkt. 76 at 28; see Wal-Mart Stores, Inc., 564 U.S. at 350 (“A party seeking class

                                   2   certification must affirmatively demonstrate his compliance with the Rule — that is, he must be

                                   3   prepared to prove that there are in fact sufficiently numerous parties, common questions of law or

                                   4   fact, etc.”). With the evidence proffered by Plaintiff, the Court finds that Plaintiff can show by a

                                   5   preponderance of the evidence that the number of employees meet an acceptable threshold to

                                   6   satisfy the numerosity requirement. Lil’ Man in Boat, Inc., 2019 WL 125905, at *4 (reasoning

                                   7   that “courts lacking hard evidence on class size may make common sense assumptions to support

                                   8   a finding that joinder would be impracticable”) (internal quotation marks and citation omitted).

                                   9   Accordingly, the Court finds that this class satisfies Rule 23(a)(1).

                                  10                             b.   Commonality
                                  11          Rule 23(a) requires “questions of law or fact common to the class.” Fed. R. Civ. P.

                                  12   23(a)(2). To satisfy this requirement, a common question “must be of such a nature that it is
Northern District of California
 United States District Court




                                  13   capable of class-wide resolution — which means that determination of its truth or falsity will

                                  14   resolve an issue that is central to the validity of each one of the claims in one stroke.” Wal-Mart,

                                  15   564 U.S. at 350. “What matters to class certification is not the raising of common questions . . .

                                  16   but rather, the capacity of a class-wide proceeding to generate common answers apt to drive the

                                  17   resolution of the litigation.” Id. (citation omitted). “In other words, Plaintiffs must have a

                                  18   common question that will connect many individual [] decisions to their claim for class relief.”

                                  19   Ellis, 657 F.3d at 981.

                                  20          Commonality is satisfied where a plaintiff challenges a system-wide practice or policy that

                                  21   affects all putative class members. Armstrong, 275 F.3d at 868. If there is no evidence that the

                                  22   entire class was subject to the same practice or policy, however, there is no question common to

                                  23   the class. Ellis, 657 F.3d at 983. Additionally, if a class action can only proceed to trial in the

                                  24   form of a myriad of mini-trials, class certification must be denied. See, e.g., Soares v. Flowers

                                  25   Foods, Inc., 320 F.R.D. 464, 484 (N.D. Cal. 2017).

                                  26          Defendant contends that Plaintiff “fails to provide evidence of a single violation of

                                  27   § 2802.” Dkt. 76 at 29. Specifically, Defendant argues that Plaintiff has not provided a single

                                  28   instance where he incurred a hotel cost other than his own testimony. Id. at 30. Additionally,
                                                                                         17
                                         Case 5:18-cv-07109-SVK Document 84 Filed 02/11/21 Page 18 of 21




                                   1   Defendant contends that there are no common questions of fact and that there are individualized

                                   2   factual issues including whether putative class members incurred expenses and the amount spent,

                                   3   whether lodging expenses were necessary, and federal enclave issues. Id. at 30-31.

                                   4          As stated in Section V.B.1.a., Plaintiff has presented evidence from multiple employees

                                   5   who stated that Haxton did not pay for hotels for its field workers and they had to pay their own

                                   6   hotel expenses. Significantly, Plaintiff points out that he “only seeks damages on behalf of the

                                   7   class for hotel expenses incurred when there was an overnight stay as dictated by the foreman,

                                   8   which is evidenced by the foreman’s own stay in a hotel, and the timecards of class members

                                   9   showing multiple days worked in a row at a remote worksite.” Dkt. 77 at 7. Additionally, the

                                  10   Court agrees with Plaintiff that there is a common question of law or fact: whether or not Haxton’s

                                  11   policy of not paying the non-foreman employees’ hotel expenses during overnight jobs violated

                                  12   Labor Code § 2802. See Armstrong, 275 F.3d at 868 (stating that “individual factual differences
Northern District of California
 United States District Court




                                  13   among the individual litigants or groups of litigants will not preclude a finding of commonality”).

                                  14   “The existence of even one significant issue common to the class is sufficient to warrant

                                  15   certification.” Californians for Disability Rights, Inc. v. California Dep’t of Transp., 249 F.R.D.

                                  16   334, 346 (N.D. Cal. 2008). Accordingly, the Court finds that the commonality requirement of Rule

                                  17   23(a) has been met.

                                  18                          c.      Typicality
                                  19          To satisfy typicality, plaintiffs must establish that “the claims or defenses of the

                                  20   representative parties are typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3).

                                  21   “The purpose of the typicality requirement is to assure that the interest of the named representative

                                  22   aligns with the interests of the class.” Wolin v. Jaguar Land Rover N. Am., LLC, 617 F.3d 1168,

                                  23   1175 (9th Cir. 2010) (quoting Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992)).

                                  24   “The test of typicality is whether other members have the same or similar injury, whether the

                                  25   action is based on conduct which is not unique to the named plaintiffs, and whether other class

                                  26   members have been injured by the same course of conduct.” Id. (quoting Hanon, 976 F.2d at

                                  27   508). Typicality and commonality have similar requirements and often tend to merge. See

                                  28   Californians for Disability Rights, 249 F.R.D. at 346.
                                                                                         18
                                         Case 5:18-cv-07109-SVK Document 84 Filed 02/11/21 Page 19 of 21




                                   1          Defendant argues that Plaintiff’s claims fail to meet the typicality requirement because

                                   2   Plaintiff is not a member of the Masonry Division who “performed different work, commuted

                                   3   directly to/from work sites and did not typically ride in Company trucks.” Dkt. 76 at 31.

                                   4   Defendant further contends that because Plaintiff justifies his reimbursement of lodging expenses

                                   5   “in part on the fact that such costs were the result of travel which commenced from the Haxton

                                   6   yard, his claims are atypical of Masonry workers.” Id. (emphasis omitted). Further, Defendant

                                   7   again argues that Plaintiff has not provided any proof of a single instance where he incurred a

                                   8   hotel costs other than his own testimony. Id.

                                   9          The Court finds Defendant’s argument distinguishing the two divisions to be unpersuasive,

                                  10   as where employees met before going to various job sites or what type of work they did does not

                                  11   have bearing with the proposed class here, which includes Arizona workers who incurred lodging

                                  12   expenses in California while working on overnight jobs. Further, as stated above under Section
Northern District of California
 United States District Court




                                  13   V.B.1.a., Plaintiff has presented evidence from multiple employees that Haxton did not pay or

                                  14   reimburse for hotels for its field workers. Plaintiff’s claims regarding lodging expenses are typical

                                  15   of those of the class because their claims arise out Defendant’s alleged practice of not paying for

                                  16   their lodging expenses. Accordingly, the Court finds that the typicality requirement has been met.

                                  17                          d.     Adequacy
                                  18          To satisfy Rule 23(a)(4), Plaintiffs must demonstrate that they will “fairly and adequately

                                  19   protect the interests of the class.” When considering the adequacy of proposed class

                                  20   representatives, courts must examine “the qualifications of counsel for the representatives, an

                                  21   absence of antagonism, a sharing of interests between representatives and absentees, and the

                                  22   unlikelihood that the suit is collusive.” Crawford v. Honig, 37 F.3d 485, 487 (9th Cir. 1995)

                                  23   (citation omitted). The Supreme Court has “repeatedly held that a class representative must be a

                                  24   part of the class and possess the same interest and suffer the same injury as the class members.”

                                  25   Gen. Tel. Co., 457 U.S. at 156 (citations omitted). However, “[a]s a general rule, disapproval of

                                  26   the action by some class members should not be sufficient to preclude a class action on the ground

                                  27   of inadequate representation.” Californians for Disability Rights, 249 F.R.D. at 348 (quoting 1

                                  28   Newberg on Class Actions § 3:30).
                                                                                        19
                                         Case 5:18-cv-07109-SVK Document 84 Filed 02/11/21 Page 20 of 21




                                   1          Defendant against attempts to distinguish Masonry Division employees from the Concrete

                                   2   Division workers, arguing that Plaintiff cannot fairly and adequately protect the interests of the

                                   3   Masonry Division workers because they “perform different tasks and, of note, do not necessarily

                                   4   work together at the same times or locations and normally do not commute to their respective job

                                   5   sites together.” Dkt. 76 at 32. The Court does not find that the distinctions between the two

                                   6   divisions would hinder Plaintiff from fairly and adequately protecting the interests of the class.

                                   7          Further, the Court finds Plaintiff’s attorneys are experienced class action attorneys and are

                                   8   adequate class counsel.

                                   9          “Adequate representation is usually presumed in the absence of contrary evidence.”

                                  10   Californians for Disability Rights Inc., 249 F.R.D. at 349 (citations omitted). Defendant has failed

                                  11   to rebut this presumption. Accordingly, the Court finds that the adequacy of representation

                                  12   requirement is met.
Northern District of California
 United States District Court




                                  13                          e.     Conclusion
                                  14          In sum, the Court finds that Plaintiff has satisfied the numerosity, commonality, typicality,

                                  15   and adequacy requirements of Rule 23(a). The Court also finds that class counsel is adequate.

                                  16                  2.      Federal Rule of Civil Procedure 23(b)(3)
                                  17          Class actions must also satisfy one of three enumerated categories. See Fed. R. Civ. P.

                                  18   23(b)(1)-(3). Here, Plaintiff seeks to certify under Rule 23(b)(3). A class may be certified under

                                  19   Rule 23(b)(3) if “the court finds that the questions of law or fact common to class members

                                  20   predominate over any questions affecting only individual members, and that a class action is

                                  21   superior to other available methods for fairly and efficiently adjudicating the controversy.”

                                  22          Here, resolving the claims regarding Haxton’s failure to reimburse necessary expenditures,

                                  23   specifically, the lodging expenses, as a class will be far more efficient than resolving such claims

                                  24   in individual lawsuits. The Court concludes that a class action is superior to other methods for

                                  25   adjudicating this dispute.

                                  26   VI.    CONCLUSION
                                  27          For the foregoing reasons, the Court GRANTS Plaintiff’s motion for conditional

                                  28   certification of a collective action under the FLSA and class certification under Rule 23.
                                                                                        20
                                         Case 5:18-cv-07109-SVK Document 84 Filed 02/11/21 Page 21 of 21




                                   1          The Court conditionally certifies the following collective actions: “All hourly workers

                                   2   residing in Arizona who traveled to remote job sites in California from November 21, 2015 to the

                                   3   present;” “All hourly workers residing in Arizona who were not paid for loading time at the

                                   4   Haxton yard from November 21, 2015 to the present.” The Court ORDERS the parties to meet

                                   5   and confer and submit a joint proposed notice by no later than February 26, 2021. If the parties

                                   6   are unable to agree on a specific issue and/or language, the parties shall, in a joint submission,

                                   7   identify the dispute and provide each party’s position on the issue and/or proposed language. The

                                   8   Court also ORDERS Defendant to produce to Plaintiff’s counsel the list of potential plaintiffs

                                   9   within 21 days of the date of this Order.

                                  10           The Court certifies the following class: “All Haxton hourly workers residing in Arizona

                                  11   who incurred lodging expenses for work in California from November 21, 2014 to the present.”

                                  12   Plaintiff David Jimenez is appointed as class representative and Granahan Law, P.C. is appointed
Northern District of California
 United States District Court




                                  13   as class counsel.

                                  14          The Court sets a further case management conference for March 9, 2021 at 9:30 a.m. An

                                  15   updated joint case management statement including the Parties’ proposed ADR, pre-trial, and trial

                                  16   deadlines is due March 2, 2021.

                                  17          SO ORDERED.

                                  18   Dated: February 11, 2021

                                  19

                                  20
                                                                                                     SUSAN VAN KEULEN
                                  21                                                                 United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         21
